DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Shin does not discloses turning off heat and turning on cooling elements, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, Shin discloses the use of both heating and cooling elements may be employed to maintain a desired temperature (para. 76). Further, the controller of Shin is capable of adjusting other factors as in temperature if a predetermined pressure is reached as stated in paragraph 16, 89, in response to a pressure reading, the temperature, pressure, or other fermentation parameters may be adjusted to speed up or slow down fermentation to match with the optimal fermentation for a given beer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0072972 A1).
Re: Claim 1, Shin discloses the claimed invention including A beverage dispensing system for naturally carbonated beverages, comprising:
a cabinet (401) (Fig. 1A) ;
the cabinet comprising a cooling element and a heating element (Para. 76 it would have been obvious to include cooling and heating elements, teaching an embodiment with both); and
a fermentation vessel (102) positioned within the cabinet (Fig. 2A-2C, Para. 72, fermentation vessel within);
a pressure switch (109, 113) in communication with fermentation vessel (Para. 82, pressure switch).
a controller (120) (Figs. 1E, 3B);
wherein the heating element maintain the fermentation vessel within a temperature range for a fermentation process therein and the controller turns off the heating element (Para. 89, based on pressure, temperature is adjusted) and turns on the cooling element when the pressure within the fermentation vessel reaches a predetermined pressure level as determined by the pressure switch (Para. 16, 89, a pressure reading adjusts the heating/cooling elements) to stop the fermentation process at a desired level of carbonation without exceeding a predetermined alcohol limit (Para. 76, heating and cooling elements maintain temperature in range for fermentation).
Re: Claim 2, Shin discloses the claimed invention including the cabinet comprises an air circulation device (112) therein (Fig. 2A, Para. 76, fans for air circulation).
Re: Claim 5, Shin discloses the claimed invention including an indicator (126) in communication with the controller (Fig. 1E, display).
Re: Claim 6, Shin discloses the claimed invention including the fermentation vessel comprises a quick disconnect thereon (Depicted in Fig. 5B, Para. 115, quick disconnect for quick removal).
Re: Claim 7, Shin discloses the claimed invention including the fermentation vessel comprises a fermentation tank (102) (Fig. 2C, tank).
Re: Claim 8, Shin discloses the claimed invention including the fermentation tank comprises a dip tube (1103) therein (Depicted Figs. 5A-5B).
Re: Claim 9, Shin discloses the claimed invention including the fermentation tank comprises a tap (117) in communication therewith (Para. 75, tap).
Re: Claim 10, Shin discloses the claimed invention including the fermentation tank comprises a pressure reducing device (109) in communication therewith (Para. 75, relieves pressure).
Re: Claim 13, Shin discloses the claimed invention including the heating element and the cooling element maintain the cabinet from about seventy-five (75° F.) to about eighty-five (85° F.) degrees Fahrenheit (about 23.9° C. to about 29.4° C.) (Para. 96 any desired temperature). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to maintain the cabinet from about seventy-five (75° F.) to about eighty-five (85° F.), since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re: Claim 14, Shin discloses the claimed invention including the cooling element may cool the cabinet to about thirty-six (36° F.) degrees Fahrenheit (about 2.2° C.) (Para. 96 any desired temperature). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to maintain a cabinet about 36 degrees, since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re: Claim 15, Shin discloses the claimed invention including a method of producing a beverage with natural carbonation, comprising:
placing a sugar containing liquid in a fermentation vessel (Para. 73, sugar containing liquid in vessel);
maintaining the fermentation vessel within a temperature range until the pressure therein reaches a predetermined level (Fig. 3B, maintaining a temp range for desired pressure) indicating a desired level of carbonation with less than 0.5% alcohol (Para. 88, 99, the controller responds to a predetermined alcohol content as desired by the user), further, it would have been obvious to one having ordinary at the time of the effective filing date to have a desired level of carbonation with less than .5% alcohol, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); 
cooling the fermentation vessel (Para. 76, cooling); and dispensing the beverage from the fermentation vessel (Para. 75, delivering completed beverage).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0072972 A1) as applied to claim 1 above, and further in view of Mitchell et al. (US 2017/0029752 A1).
Re: Claim 11, Shin discloses the claimed invention except for a plurality of fermentation vessels. However, Mitchell teaches a plurality of fermentation vessels may be used (Para. 20, one or more vessels may be implemented)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a plurality of fermentation vessels as taught by Mitchell, since such a modification allows the device to prepare either two separate recipes or an additional amount of one, and further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0072972 A1) as applied to claim 1 above, and further in view of Naish (US Patent No. 4,754,698).
Re: Claim 12, Shin discloses the claimed invention except for specifying the material the fermentation vessel is made from. However, Naish teaches that a fermentation vessel comprises a steel, a glass, or a thermoplastic (Col. 2, lines 1-4, metal, glass, or plastic).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use steel, glass, or thermoplastic as taught by Naish, since the court has held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0072972 A1) as applied to claim 1 above, and further in view of Mitchell et al. (US Patent No. 9,932,547)
 Re: Claim 16, Shin discloses the claimed invention including the generic heating element except for specifying which kind. However, Mitchell teaches a heating element for a fermentation system comprising a heating mat (124) (Col. 5, lines 13-15, heat mat wrapping the tank).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use a heating mat as taught by Mitchell, since Mitchell states column 5, lines 1-3 that such a modification is a matter of design choice and any known structure in the art for generating heat may be selected for use by a person of ordinary skill in the art. Since Applicant appears to have placed no criticality on any particular heating element (see Specification wherein it is disclosed as a variety of different types) and it appears that the device of Shin in view of Mitchell would work appropriately if made within the claimed heat mat.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754